Citation Nr: 0933661	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right knee injury for the period from July 14, 
1986, to July 26, 2006, and in excess of 60 percent for the 
period beginning September 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board observes that this issue was previously before the 
Board in March 1997 and was remanded for further development.  
For reasons not apparent, this issue was never returned to 
the Board for final disposition.  While the issue was still 
in remand status, the Veteran submitted a new claim in March 
2006 for an increased rating for his right knee disability; 
however, since his initial claim is still pending, the Board 
has characterized the issue as shown on the first page of 
this decision.

The Board also notes that a September 1999 Board decision 
determined that the Veteran was entitled to an effective date 
of July 14, 1986, for the grant of service connection for his 
right knee disability.  The RO effectuated such award in a 
January 2000 rating action.  However, code sheets attached to 
December 2006 and January 2007 adjudicative actions 
incorrectly reflect the Veteran's effective date for the 
grant of service connection and the assignment of an initial 
20 percent rating for his right knee disability as June 5, 
1989.  As such, the Board correctly identified the effective 
date in its characterization of the issue on the first page 
of this decision.

Additionally, the Board observes that the Veteran was granted 
a temporary total evaluation, effective July 26, 2006, in a 
December 2006 rating decision.  Subsequently, a 60 percent 
evaluation was assigned, effective September 1, 2007.  
Therefore, based on the procedural history in this case, the 
Board has characterized the issue as entitlement to an 
initial rating in excess of 20 percent for residuals of a 
right knee injury for the period from July 14, 1986, to July 
26, 2006, and in excess of 60 percent for the period 
beginning September 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In October 1996, the Veteran testified before a Veterans Law 
Judge who has since left his employment at the Board.  In 
July 2009, the Veteran was informed of such fact and was 
given the opportunity to request an additional hearing.  
Thereafter, in August 2009, the Veteran indicated that he 
wished to be scheduled for a Board hearing before a Veterans 
Law Judge sitting at the RO.  Therefore, a remand is 
necessary in order to afford the Veteran his requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2008).   Accordingly, 
the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

